Case 8:18-cv-02869-VMC-CPT Document 134 Filed 10/22/19 Page 1 of 7 PageID 2747



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION


 THE HURRY FAMILY REVOCABLE TRUST;
 SCOTTSDALE CAPITAL ADVISORS
 CORPORATION; and ALPINE SECURITIES
 CORPORATION,

        Plaintiffs,

 v.                                                         Case No. 8:18-cv-02869-VMC-CPT

 CHRISTOPHER FRANKEL,

        Defendant.
                                                     /

 CHRISTOPHER L. FRANKEL,

        Counter-claimant,
 v.

 CAYMAN SECURITIES CLEARING
 AND TRADING LTD; THE HURRY
 FAMILY REVOCABLE TRUST;
 SCOTTSDALE CAPITAL ADVISORS
 CORPORATION; and ALPINE SECURITIES
 CORPORATION,

        Counter-defendants.
                                                     /

                           Frankel’s Request for Judicial Notice of
          Alpine’s Business Failure / Damage Admissions in SEC Regulatory Action

        The defendant, Christopher L. Frankel, through counsel and under Federal Rule of Civil

 Procedure 201(b)(2), (c)(2), and (d), requests the Court to take judicial notice of the following

 admissions by the plaintiff, Alpine Securities Corporation (“Alpine”), in the United States

 Securities and Exchange Commission’s action filed against Alpine on June 5, 2017, over a year

 before Alpine has alleged in its lawsuit against Frankel that Frankel began misappropriating
Case 8:18-cv-02869-VMC-CPT Document 134 Filed 10/22/19 Page 2 of 7 PageID 2748



 Alpine’s allegedly confidential information in 2018 (Doc. 61). On October 9, 2019, Judge

 Denise Cote entered a civil penalty judgment for the SEC and against Alpine for

 $12,000,000. See Permanent Injunction and Final Judgment Against Alpine Securities

 Corporation (Doc 241) in case no. 17-cv-4179-DLC (S.D.N.Y., October 9, 2019), attached as

 Exhibit A.       In response to the $12 million judgment, Alpine has filed the following

 memorandum and declaration in which Alpine has made following admissions regarding the

 destruction of Alpine’s business caused by the SEC action:

        1.        On October 10, 2019, Alpine filed an emergency motion and memorandum to

 stay the $12,000,000 judgment in the United States Court of Appeals for the Second Circuit. See

 Memorandum of Law in Support of Emergency Motion by Defendant-Appellant [Alpine] for

 Stay Pending Appeal (Doc 17-2) in U.S. Securities and Exchange Commission v. Alpine

 Securities Corp., Case no. 19-3272 (2d Cir., October 10,2019), attached as Exhibit B. In its

 memorandum, Alpine stated:

             •    that the SEC’s judgment “will force closure of Alpine absent a stay” (id. at 2);

             •    that Alpine “will not be able to survive to pursue its appeal absent a stay” (id. at 2,
                  n.2);

             •    that “Alpine has limited capital of less than $1,500,000.00, is presently operating
                  at a loss, and cannot pay the $12 million civil penalty imposed by the district
                  court” (id. at 9); and

             •    that Alpine cannot survive “unless the judgment is stayed prior to November 8,
                  2019” (id. at 10).

        2.        In its memorandum, Alpine attributed its failure to the SEC’s action, not to any

 misappropriation of confidential information by Frankel. (Ex. B at 10). Alpine admitted that the

 SEC’s action (combined with changes in settlement of microcap securities) have led to a

 “dramatic decline” in revenue for Alpine, which “is struggling even to regain profitability.”

 Alpine stated:

                                                    2
Case 8:18-cv-02869-VMC-CPT Document 134 Filed 10/22/19 Page 3 of 7 PageID 2749



                 Alpine is a small regional clearing firm that has incurred enormous
                 expense and reputational and economic harm, including loss of its
                 relationships with its customers and critical counterparties, because of
                 this [SEC] proceeding. Those circumstances, combined with dramatic
                 changes imposed by the National Securities Clearing Corporation
                 (“NSCC”) in relation to settlement of microcap transactions, have led to a
                 dramatic decline in its revenues and the firm is struggling even to regain
                 profitability.

 (Ex. B at 10) (emphasis added).

        3.       Alpine filed with its emergency motion and memorandum to stay the SEC’s

 $12,000,000 judgment the declaration of Maranda Fritz. See Declaration of Maranda Fritz in

 Support of Defendant-Appellant’s Emergency Motion for a Stay Pending Appeal (Doc 17-4),

 attached as Exhibit C.

        4.       In her declaration, Ms. Fritz described how Alpine has lost customers to

 competitors based on prediction of Alpine’s demise from the SEC action:

                 The SEC’s case against Alpine [on June 5, 2017] has substantially and
                 negatively altered Alpine’s business. As a result of [the SEC’s] case,
                 Alpine’s competitors have been contacting Alpine’s customers and
                 predicting the demise of the firm as a way to draw these customers away
                 from Alpine.

 (Fritz Decl. ¶ 217 (citing Doubek Decl. ¶ 5) (emphasis added)).

        5.       Ms. Fritz also described other reasons for the demise of Alpine’s business, none

 of which she attributed to Frankel. Ms. Fritz stated:

             •   “Alpine is also facing severe collateral regulatory consequences, with FINRA and
                 the Deposit Trust Company (‘DTC’) representatives citing the fact of this case
                 and the penalty amount as an issue in relation to whether Alpine should be able to
                 continue as a member or be allowed to continue trading. If Alpine is found to
                 have failed to satisfy its net capital and deposit requirements, it will no longer be
                 allowed to trade, and regulators have contended that the judgment, if not stayed,
                 will impact those calculations.” (Fritz Decl ¶ 218 (citing Doubek Decl. ¶ 6)).

             •   “Also, Alpine is a clearing broker member in good standing of the National
                 Securities Clearing Corporation (“NSCC”) and a DTC participant and must use
                 the NSCC’s services to settle all of its trades.” (Fritz Decl. ¶ 219 (citing Doubek
                 Decl. ¶ 7)).

                                                   3
Case 8:18-cv-02869-VMC-CPT Document 134 Filed 10/22/19 Page 4 of 7 PageID 2750



             •   “During this same period of time as Alpine’s case with the SEC, NSCC has
                 continuously increased the fees and deposits required for microcap transactions to
                 the point where the volume of transactions that can be conducted by Alpine is
                 dramatically reduced. NSCC also has cited this [SEC] case as a reason why it is
                 imposing on Alpine deposit requirements, based on criteria associated with their
                 credit risk parameters, that are literally double the amount required of similar
                 firms conducting similar transactions.” (Fritz Decl. ¶ 220 (citing Doubek Decl. ¶
                 8)).

             •   “Alpine previously held a line of credit with Alpine Securities Holding
                 Corporation, however that line has recently been terminated by the lender. This
                 has negatively impacted Alpine’s ability to trade and thereby generate revenue.”
                 (Fritz Decl. ¶ 221 (citing Doubek Decl. ¶ 9)).

             •   “Alpine has also recently lost multiple critical executing relationships, directly
                 impacting its ability to trade, for reasons directly related to the SEC issue and
                 concerns raised regarding the amount of the penalty imposed by the district
                 court.” (Fritz Decl. ¶ 222).

             •   “Thus, Alpine is facing enormous financial challenges and is currently operating
                 at a loss.” (Fritz Decl. ¶ 223 (citing Doubek Decl. ¶ 11)).

             •   “Given the relatively small size of the firm, the fact that it is already financially
                 struggling, that its business has been substantially reduced, and that its
                 compliance and legal costs continue to increase, Alpine has not been able to
                 access additional capital at this point either from third parties or from its direct or
                 indirect owners to pay the penalty or secure a bond for the judgment entered in
                 this case for $12,000,000.” (Fritz Decl. ¶ 224 (citing Doubek Decl. ¶ 12)).

        6.       Alpine attached the declaration of Christopher Doubek, Alpine’s Chief Executive

 Officer and Chief Compliance Officer, as an exhibit to Ms. Maranda’s declaration. See

 Declaration of Christopher Doubek, attached as Exhibit D.

        7.       Like Ms. Fritz, Mr. Doubek described the reasons for the demise of Alpine’s

 business, none of which he attributed to Frankel:

             •   “The SEC’s case against Alpine has substantially and negatively affected Alpine’s
                 relationships with its customers and its counterparties. For example, Alpine’s
                 competitors have been contacting Alpine’s customers and predicting the demise
                 of the firm as a way to draw these customers away from Alpine.” (Doubek Decl.
                 ¶ 23).

             •   Mr. Doubek wrote at paragraph 24: “NSCC has continuously increased the fees
                 and deposits required for microcap transactions to the point where the volume of

                                                   4
Case 8:18-cv-02869-VMC-CPT Document 134 Filed 10/22/19 Page 5 of 7 PageID 2751



                 transactions that can be conducted by Alpine is dramatically reduced. This factor
                 has not changed since the filing of Mr. Brant’s Declaration [on June , 2019] and
                 has also become worse. I have been in communication with representatives of
                 NSCC who have cited this [SEC] case as a reason why it is imposing on Alpine
                 deposit requirements, based on criteria associated with their credit risk
                 parameters, that are literally double the amount required of similar firms
                 conducting similar transactions.” (Doubek Decl. ¶ 24).

             •   “Since the filing of Mr. Brant’s Declaration [on June 10, 2019], Alpine has also
                 lost its line of credit with Alpine Securities Holding Corporation which was
                 terminated by its lender, further impacting Alpine’s ability to trade and thereby
                 generate revenue.” (Doubek Decl. ¶ 23).

             •   “Thus, Alpine is facing enormous financial challenges and is currently operating
                 at a loss. Alpine presently has capital of approximately $2 million, all of which is
                 committed to the net capital and the deposit requirements that enable it to conduct
                 its business, i.e., clearing and settlement of trades.” (Doubek Decl. ¶ 26).

             •   “Given the relatively small size of the firm, the fact that it is already financially
                 struggling, that its business has been substantially reduced, and that its
                 compliance and legal costs continue to increase, Alpine does not have and cannot
                 access capital to pay or secure a bond for penalty amount of $12,000,000 and
                 therefore asks that the Court issue a stay of the judgment so that Alpine can
                 continue to operate as this Court considers the issues presented on this appeal.”
                 (Doubek Decl. ¶ 28).

        8.       Thus, Alpine filed with the U.S. Second Circuit Court of Appeals a memorandum

 and supporting declarations that blame the SEC action for Alpine’s “reputational and economic

 harm, including loss of its relationships with its customers and critical counterparties”; its

 declining revenues; and its struggle to regain profitability. (See Ex. B at 10). For reasons that

 have nothing to do with Frankel, Alpine’s demise is apparent to its customers, which are flocking

 to competitors. (See Fritz Decl. ¶ 217). Similarly, Alpine blames the SEC action for, among other

 things, its “collateral regulatory consequences”; its loss of the line of credit that enabled Alpine

 to trade; and its loss of “multiple critical executing relationships.” See ¶¶ 5–7 supra. These

 statements bind Alpine and are admissions that the Court should consider in resolving the

 pending summary judgment motions. Frankel therefore requests that the Court take judicial

 notice of these filings and the $12 million civil penalty judgment to which they are directed.

                                                   5
Case 8:18-cv-02869-VMC-CPT Document 134 Filed 10/22/19 Page 6 of 7 PageID 2752



                                    MEMORANDUM OF LAW

        The Court may take judicial notice of facts that are not subject to reasonable dispute in

 that they are either “(1) generally known within the trial court’s territorial jurisdiction or (2) can

 be accurately and readily determined from sources whose accuracy cannot be reasonably

 questioned.” Fed. R. Evid. 201(b). The Court may take judicial notice of documents filed in other

 courts “to establish the fact of such litigation and related filings” and of orders for the purpose of

 “recognizing the ‘judicial act’ that the order represents or the subject matter of the litigation.”

 United States v. Jones, 29 F.3d 1549, 1553 (11th Cir. 1994).

        In this case, the Court should take judicial notice of the $12 million civil penalty

 judgment entered against Alpine on October 9, 2019 (Exhibit A) and Alpine’s emergency filings

 on October 10, 2019 (Exhibits B, C, D). In its emergency filings, Alpine admitted that the SEC’s

 case, not Frankel’s alleged misappropriation, destroyed Alpine’s business.

        Alpine’s admissions are opposing party statements under Federal Rule of Evidence

 801(d)(2), and the Court should consider these admissions in deciding the pending motions for

 summary judgment, including Frankel’s motion for summary judgment based in part on Alpine’s

 failure to adduce any evidence to support damages. In the SEC action, Alpine has attributed its

 impending failure, reputational harm, loss of business, and damages to the SEC action, not to

 Frankel’s alleged misappropriation of confidential information which allegedly did not begin

 until over a year after the SEC sued. Alpine’s business failure / damage admissions in the SEC

 case bind Alpine in this case and require entry of summary judgment against Alpine based on its

 lack of damages.




                                                   6
Case 8:18-cv-02869-VMC-CPT Document 134 Filed 10/22/19 Page 7 of 7 PageID 2753



                            LOCAL RULE 3.01(G) CERTIFICATION

        The undersigned counsel certifies that counsel for the defendant has conferred with

 counsel for the plaintiffs, and the plaintiffs have not agreed to the relief requested.

                                                        s/ Harold Holder
                                                        David C. Banker (Fla. Bar No. 352977)
                                                        J. Carter Andersen (Fla. Bar No. 0143626)
                                                        Harold D. Holder (Fla. Bar No. 118733)
                                                        BUSH ROSS, PA
                                                        1801 N. Highland Avenue
                                                        Tampa, Florida 33602
                                                        Phone: 813-224-9255
                                                        Fax: 813-223-9620
                                                        Primary: dbanker@bushross.com;
                                                        candersen@bushross.com;
                                                        hholder@bushross.com
                                                        Secondary: aflowers@bushross.com
                                                        ksalter@bushross.com
                                                        Attorneys for Defendant

                                   CERTIFICATE OF SERVICE

        I certify that I caused the foregoing to be served via electronic email on plaintiffs’
 counsel at the following addresses on October 22, 2019:

        Shane B. Vogt, Esquire
        Kenneth G. Turkel, Esquire
        BAJO | CUVA | COHEN | TURKEL
        100 North Tampa Street, Suite 1900
        Tampa, FL 33602
        kturkel@bajocuva.com
        svogt@bajocuva.com

        Charles J. Harder, Esquire
        Jordan Susman, Esquire
        HARDER LLP
        132 South Rodeo Drive, Suite 301
        Beverly Hills, CA 90212-2406
        charder@harderllp.com
        jsusman@harderllp.com
        Attorneys for Plaintiffs
                                                        By:     /s/ Harold Holder



                                                   7
